 In the Matter of REPUBLIC STEELCORPORATION, UNION DRAWN SKEETDIVISION, GARY PLANTandUNITED STEELWORKERS OF AMERICA,LOCAL UNION 3603, C. I. O.Case No. 13-R-3138.Decided December29, 19415Mr. George R. Rausclaenberg,of Cleveland,Ohio, for the Company.Messrs.Freeman BellarandWilliam.Miller,both of Gary, Ind.,for the Union.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,Local Union 3603, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Republic Steel Corporation, Union Drawn SteelDivision, Gary Plant, Gary, Indiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Beiijaimn B. Salvaty, Jr., Trial Examiner.The hearing was held at Chicago, Illinois, on August 23, 1945.TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedfull! opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRepublic Steel Corporation is a New Jersey corporation, havingits principal offices at Cleveland, Ohio.The Company is engaged in3Alleging that the unit sought was inappropriate,the Company moved to dismiss thepetition.For reasons set forth in Section IV,in/re,the motion is hereby denied.65 N. L. R. B., No. 7.31679100-46-vol. 65-4 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemanufacture, sale, and distribution of iron and steel productswith manufacturing and finishing plant's in the States of Ohio, NewYork, Illinois, Pennsylvania, Indiana, and Alabama and in Canada.The onlyplant of the Company involved in this proceeding is located atGary, Indiana, and is known as the Union Drawn Steel Division, GaryPlant.The Company obtains about one-half its requirements of ironore and coal from its own mines and the remaining part from minesof companies in which it, has an interest or by purchase from others.The Company or its subsidiaries own or control iron ore propertiesin the States of Michigan, New York, and Alabama, and coal com-panies in the States of Pennsylvania, Kentucky, and West Virginia.A substantial tonnage of raw materials used at each of the Com-pany's plants and properties is received from points outside the Statesin which are located the respective plants at which the material isused.A substantial tonnage of finished products is shipped fromeach of the plants to points outside the States in which the respectiveplants are located.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.TIIE ORGA\IZ-\TLON LNVOL\EDUnited Steelworkers of America, Local Union 3603, C. I. O., is alabor organization, affiliated with the Congress of Industrial Organi-zations,admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation°of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit comprising all office and clerical employeesof the Company, including the storekeeper, the bonus clerk, clerks and'The Field Examiner reported that the Union submitted 16 cards, bearing the namesof 16 employees listed on the Company's pay coil of August 7, 1945, and that 12 of thecards aie dated October 1944, 2 are dated May 1945, and 2 are undatedThere areapproximately 22 employees in the appropriate unit REPUBLICSTEEL CORPORATION33typists in the metallurgical department, the teletype and switchboardoperator, the cost and pay-roll clerks, but excluding the industrialengineer, the nurse, and all supervisory employees.The Companytakes the general position that all its office and clerical employeesoccupy either a confidential or supervisory status, and that, therefore,the unit sought is inappropriate.Although it iiiay be conceded that-the Company's office employees,as a whole, may have access to important information, unless suchinformation relates directly to labor relations matters, they cannotbe said to enjoy a confidential status within the Board's customarydefinition thereof.3Other than as hereinafter indicated, there is noevidence in the record to sustain the Company's contention that all itsoffice employees are employed in either a confidential or supervisorycapacity.The Union would include William Stephens and William Miller,who are charged with the planning and scheduling of raw materials,and Helen Crislnan, who is in charge-;of billing operations.The un-contradicted evidence shows that all the foregoing employees possessauthority effectively to recommend changes in the status of employeesunder their supervision.We shall, therefore, exclude them.As indicated above, the Union would also include the four cost andpay-roll clerks, all of whom are tinder the immediate supervision ofthe chief clerk.The chief clerk is also in charge of all personnelmatters for the plant, the Company maintaining no separate per-sonnel department.The record shows that, as a result, all four of thecost and pay-roll clerks in the course of their duties have access toinformation relating to labor relations, employment records, and otherpersonnel nnatters ; accordingly, we shall exclude them.We find that all office and clerical employees of the.Company, in-cluding the storekeeper, the bonus clerk, clerks and typists in themetallurgical department, the teletype and switchboard operator, butexcluding the industrial engineer, cost and pay-roll clerks, the nurse,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.TILEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees'Matter of U 8Automats,Coi poration, 58 NL R B 6624Excluded as falling within the above supervisory definition are William Stephens,William Miller,and Helen Crisman. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as ' amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Republic SteelCorporation, Union Drawn Steel Division, Gary Plant. Gary, Indiana,an election by secret ballot shall be conducted as early as possible, butnot later than sixty (60) days from the date of this Direction, underthe direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Steelworkers of America, LocalUnion 3603, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.